Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 05/12/2021.
•	 Claims 2-3, 5-18, 28-37 and 40-42 are pending on this application.

EXAMINER'S AMENDMENT

 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-3, 5-6, 8-18, 28-37 and 40-42 remain unchanged as per the amendment filed on 05/12/2021. 
Claim 7 (as filed on 05/12/2021) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Faustino A. Lichauco on 07/21/2021.



Claim 7
The method of claim 5, further comprising tagging a second of said particles with a second topological identifier and determining a topological distance between said first and second particles based on said first and second topological identifiers.


Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 2-3, 5-18, 28-37 and 40-42 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 40 
• wherein a topological relationship betweenApplication No. 15/526,8466Docket No.: 30023-019US1 Amendment dated May 10, 2021 Reply to Office Action of April 28, 2021 said nodes in said network corresponds to spatial relationship thereof in said simulation space, wherein said simulation volume is occupied by particles that interact with each other and that are part of a macromolecule, wherein said topological distance between said particles, which is to be compared with said threshold, depends on a number of edges that separate said particles from each other in said macromolecule, wherein said two particles whose topological distance from each other is to be compared with said threshold are among said particles, wherein said simulation volume comprises node boxes, each of which is handled by one of said nodes, wherein each of said nodes is implemented as an application specific integrated circuit that comprises a combination of first hardware elements that are especially designed to perform pairwise interactions and second hardware elements whose function is to provide potentially interacting particles to said 

	The closest prior art of record –Bowers et al. (Pub. No.: US 2008/0243452 A1) discloses a generalized approach to particle interaction can confer advantages over previously described method in terms of one or more of communications bandwidth and latency and memory access characteristics. These generalizations can involve one or more of at least spatial decomposition, import region rounding, and multiple zone communication scheduling.
 Another relevant prior art of record –  Zhou et al. (Patent No.: US 7,096,167 B2) teaches molecular dynamic simulation that includes performing at least one algorithm having an electrostatic interaction calculating function and a multiple time step function, and subdividing forces on a basis of distance over which the forces act, and a processor for processing the data by executing the instructions in order to propagate the biomolecular system from a first set of coordinates to a second set of coordinates.
Fejes et al.  (Pub. No.: US 20070276791 A1) teaches a model of interaction energies between a group of bodies, such as molecules or atoms in solution. A computer simulation of the molecular interactions of bodies in solution is performed by first creating a coordinate system that defines a position of each body in a two dimensional or a three-dimensional space.
Patrick Xavier (Patent No.: US 6407748 B1) conceptually presents method and apparatus for modeling interactions representing two bodies undergoing translations by two swept volume representations.
Nikolay Sakharnykh (Pub. No.: 2014/0257769 A1) discloses MD simulation with significantly increased multithreaded parallelism. A substance body is divided into a plurality of 
Another relevant prior art of record –Sem et al. (Pub. No.: US 2003/0008326 A1) discloses a method for determining a structure model for a test ligand bound to a macromolecule binding site. Structural constraints for the test ligand are derived from spectroscopic signals arising from interactions between the test ligand and macromolecule. 
Yet, another relevant prior art of record – Arnold et al.  (Pub. No.: US 2012/0171693 A1) relates to biomolecular engineering and design, including methods for the design and engineering of biopolymers such as proteins and nucleic acids. 
Desmet et al.  (Patent No.: US 8,571,806 B2) provides methods for generating information related to the molecular structure of a biomolecule.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claim 40.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 2-3, 5-18, 28-37 and 40-42 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127